UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                             MULLIGAN, FEBBO, AND WOLFE
                                Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                            Private E1 JOSHUA A. MARKS
                             United States Army, Appellant

                                     ARMY 20150428

       Headquarters, U.S. Army Combined Arms Center & Fort Leavenworth
                     Charles L. Pritchard, Jr., Military Judge
        Lieutenant Colonel Leslie A. Rowley, Acting Staff Judge Advocate


For Appellant: Lieutenant Colonel Melissa R. Covolesky, JA; Captain Heather L.
Tregle, JA (on brief); Colonel Mary J. Bradley, JA; Major Christopher D. Coleman,
JA; Captain Matthew L. Jalandoni, JA (on brief on specified issue)

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA (on brief).


                                    28 November 2016
                                 ---------------------------------
                                 MEMORANDUM OPINION
                                 ---------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

WOLFE, Judge:

       In this appeal we address the appropriateness of appellant’s sentence of five
years confinement for drawing thirteen obscene cartoons. More specifically, this
case raises the unique circumstance where the parties agreed that in determining an
appropriate sentence, (and reviewing that sentence on appeal), the court was allowed
to consider the mandatory minimum sentence that would have applied had the case
been tried in a federal district court.

       Before a military judge sitting as a general court-martial, appellant pleaded
guilty to one specification of producing obscene material (for drawing the thirteen
obscene cartoons) and one specification of possession of obscene material (for
possessing those same thirteen cartoons). Both specifications alleged violations of
18 U.S.C. § 1466A, charged under clause 3 of Article 134, Uniform Code of Military
MARKS—ARMY 20150428

Justice, 10 U.S.C. § 934 [hereinafter UCMJ]. In addition to the five years of
confinement, the military judge also sentenced appellant to be dishonorably
discharged. The convening authority approved the adjudged sentence, but,
consistent with a pretrial agreement, suspended the final year of the sentence for a
period of thirty-two months.

        Critical to understanding this case, is the fact that this was not appellant’s
first court-martial. In September 2013, appellant was sentenced to dishonorable
discharge and nine years of confinement after pleading guilty to several
specifications of possessing child pornography. Pursuant to a pretrial agreement in
that case, the convening authority reduced appellant’s sentence to confinement to
two years. The obscene material that is the subject of this appeal was discovered in
appellant’s cell in the Joint Regional Confinement Facility at Fort Leavenworth,
Kansas, during a routine cell inspection.

       We specified the issue of whether this Court may consider the parties’
stipulation. 1

                                  BACKGROUND

                                   A. The Drawings

       On thirteen pieces of paper appellant drew cartoons of young girls performing
sexual acts with adult men. The girls are all drawn in an “ánime” or “manga” style
associated with Japanese cartoons. While the girls are drawn clearly, the male
images are somewhat formless, often without faces or facial features, and except for
the male genitalia, drawn without detail. The girls are clearly drawn with childlike
expressions and bodies, are wearing children’s clothes, and stand at approximately
half the height or less of the male images. In each of the images, the girl is depicted
performing one or more sex acts on the male penises. In most cases, appellant drew
the man’s penis in an enlarged manner, often larger than the girl’s arms or thighs. A
few of the drawings have captions or speech bubbles, including: “they start out so


1
  Appellant’s sole assigned error was that the cartoons are not obscene. Whether
something is “obscene” is a question of fact. When appellant described the drawings
and agreed that the cartoons were obscene because they were “patently offensive,”
and admitted they had no “artistic” or “scientific” value,” he adequately established
the factual predicate for his plea. Thus, we find no basis in law or fact to question
the providence of appellant’s plea. “[W]e adhere to the well-established legal
principle that a guilty plea generally precludes the post-trial litigation of factual
questions pertaining to one’s guilt.” United States v. Lloyd, 46 M.J. 19, 24
(C.A.A.F. 1997). Nonetheless, even looking at this issue with fresh eyes as
appellant requests, we would independently find the drawings to be obscene. See
Miller v. California, 413 U.S. 15, 24 (1973).


                                           2
MARKS—ARMY 20150428

young;” “sex for candy;” and “kids these days.” In one image, a girl is leaning out
of a shower while being penetrated from behind by a male figure. A voice outside
the picture asks “Honey, have you seen your dad[?],” to which the girl responds,
“No mom havint [sic] seen him.”

                                  B. The Stipulation

       As part of appellant’s agreement to plead guilty, appellant agreed to “enter
into a written Stipulation of Fact . . . .” He further agreed that “[t]his stipulation
may be used pursuant to this agreement to determine the providence of my plea and
to inform the Military Judge of matters pertinent to an appropriate sentence.”
(emphasis added).

      As is typical, the stipulation included an agreement on how the stipulation
could be used. The parties agreed that:

             These facts and enclosures are admissible and may be
             considered by the sentencing authority and on appeal in
             determining an appropriate sentence, even if the evidence
             of such facts is deemed otherwise inadmissible. . . .The
             Accused waives any objection he may have to the
             admission of these facts and any referenced prosecution
             exhibits into evidence under any Military Rule of
             Evidence and under R.C.M. 1001(b).

The parties later went further and agreed that the stipulation may be used “for any
lawful purpose.”

       As part of the stipulation the parties agreed to take judicial notice of the
penalties attributable under federal law. Specifically, the parties stipulated that in
the case of someone who had previously been convicted of possession of child
pornography, that there was a 10 year mandatory minimum sentence for a subsequent
offense of possessing obscene material. 2


2
  As appellant pointed out in his brief on the specified issue, there are several
problems with the stipulation as written. First, it asserts that judicial notice will be
taken under “R.C.M. 201(b).” It is Military Rule of Evidence [hereinafter Mil. R.
Evid.] 201 and 201A that govern judicial notice. Second, judicial notice of a federal
statute is not a “fact” but is rather an agreement on the law. That is, the parties were
stipulating to laws not facts. Third, the stipulation referenced the wrong title of the
United States Code. So, the parties referenced the mandatory minimum sentence for




                                           3
MARKS—ARMY 20150428

                              LAW AND DISCUSSION

                          A. Mandatory Minimum Sentences

     Although not in serious dispute, as an initial matter, we find that there is no
mandatory minimum sentence in this case.

       Congress has placed few limits on the punishments that courts-martials may
adjudge. In general, the maximum statutory punishment for each offense is “as a
court-martial may direct.” See Articles 78; 80-105; 106a-134, UCMJ; but see
Article 106, UCMJ (“shall be punished by death”). Congress has placed four
limitations on this broad authority. First, Congress specifically limited a sentence of
death to certain offenses. See Articles 85, 90, 94, 99-103, 104-106a, 110, 113, and
118, UCMJ. Second, Congress prohibited punishment by flogging, branding,
marking, tattooing, and other “cruel and unusual punishment.” UCMJ art. 55.
Third, the Congress has limited the punishment that may be adjudged at summary
and special courts-martial. UCMJ arts. 19, 20. Fourth, and most important,
Congress delegated to the President the authority to set “limits” on punishments that
a court-martial may adjudge. UCMJ art. 56.

     The President has exercised his Article 56, UCMJ, authority in two distinct
manners.

       First, the President has limited the type of punishment that may be adjudged.
Rule for Court-Martial [hereinafter R.C.M.] 1003(b) (“Authorized punishments”).
Thus, a court-martial may not adjudge “probation” or require that an accused attend
drug treatment or parenting classes. The court-martial is limited to the specific
types of punishments (punitive discharge, confinement, fines, forfeitures, reductions,
etc.) allowed by the President.

       Second, the President has limited the amount of punishment that may be
adjudged. R.C.M 1003(c). The President has prescribed limits on the punishment
that may be imposed based on the type of offense, the rank of the accused, and on
the accused’s reserve status or as a status as a person “accompanying an armed force
in the field.” R.C.M 1003(c)(1-4).


                                                                       (continued . . .)
(. . . continued)
possession of obscene matter under “10 U.S.C. 1466A(a)” (which does not exist),
instead of 18 U.S.C. 1466A (which is the offense to which appellant pleaded guilty).
Nonetheless, we find that within the context of the entire agreement, the parties
intended to agree that the court-martial could consider the mandatory minimum
sentence that appellant would have faced had the case been tried in a U.S. District
Court. Accordingly, we address whether we may consider such an agreement.


                                           4
MARKS—ARMY 20150428


       For the offenses presented in this case, the President has prescribed that the
offense is “punishable as authorized by the United States Code.” R.C.M.
1003(c)(1)(B)(ii) (“When the United States Code provides for confinement for a
specified period . . . the maximum punishment by court-martial shall include
confinement for that period.”).

     However, neither the Congress’s delegation of authority under Article 56,
UCMJ, nor the President’s exercise of that authority, incorporates mandatory
minimum punishments from the United States Code into court-martial sentences.
Accordingly, there is no mandatory minimum sentence in this case.

                          B. Limits on Pretrial Agreements

       R.C.M. 1001 severely restricts the type of evidence that may be admitted
during pre-sentencing proceedings. Relevant evidence under Mil. R. Evid. 402 is
excluded unless it is of the type specified in R.C.M. 1001(b) and (c). Government
sentencing evidence is limited to evidence of aggravating circumstances directly
relating to the offenses, the service record of the accused, opinions on the accused’s
rehabilitative potential, and any evidence of prior convictions. R.C.M. 1001(b).
Unless somehow rebutting evidence offered by the defense, it is unlikely that
evidence concerning mandatory minimum sentences that would be imposed by
civilian courts fits within one of these permissible categories.

       Accordingly, we next consider whether it permissible for a pretrial agreement
to put before the sentencing authority the mandatory minimum sentence that might
be imposed under the United States Code. That is, is it permissible to bypass the
rules governing admissible evidence in sentencing as part of a pretrial agreement?

      In general, pretrial agreements may include any term unless it is prohibited.
R.C.M 705(d)(1) (“Either the defense or the government may propose any term or
condition not prohibited by law or public policy.”) (emphasis added). The rule is
permissive.

       Our superior court has stated that “an otherwise valid guilty plea will rarely,
if ever, be invalidated on the basis of plea-agreement provisions proposed by the
defense.” United States v. Gibson, 29 M.J. 379, 382 (C.M.A. 1990) (citations
omitted) (emphasis added). Even when the government proposes a term, “[o]nly
actions which may reasonably be construed as attempts to orchestrate the trial
proceeding itself” or terms that attempt to turn “the trial proceedings into an empty
ritual” will be rejected. United States v. Jones, 23 M.J. 305, 307 n.4 (C.M.A. 1987).




                                           5
MARKS—ARMY 20150428

       Rules governing evidence and criminal procedure are “presumptively
waivable.” United States v. Mezzanatto, 513 U.S. 196, 201-02 (1995). 3 This
principle by the Supreme Court was adopted by our superior court in United States v.
Rivera, 46 M.J. 52, 53-54 (C.A.A.F. 1997). The Court of Appeals for the Armed
Forces stated that Article 36, UCMJ, sets out a “congressionally mandated policy”
that to the extent practicable court-martial procedures should mirror those of U.S.
district courts. Id. at 53.

       The Court in Mezzanatto, however distinguished between agreements that
sought to put more evidence in front of the fact-finder, and agreements that sought
to prevent the fact-finder from hearing certain facts. In Mezzanatto the defendant
had waived the protections of Fed. R. Evid. 410 and statements made by him as part
of pretrial negotiations were introduced against him for impeachment:

            The admission of plea statements for impeachment
            purposes enhances the truth-seeking function of trials and
            will result in more accurate verdicts. Cf. . . . Note,
            [Contracts to Alter the Rules of Evidence], 46 Harv. L.
            Rev. [138], 142-,43 ("[A] contract to deprive the court of
            relevant testimony . . . stands on a different ground than
            one admitting evidence that would otherwise have been
            barred by an exclusionary rule. One contract is an
            impediment to ascertaining the facts, the other aids in the
            final determination of the true situation").
513 U.S. at 204-05 (some internal citations omitted). Such a view also comports
with the Rules for Courts-Martial. R.C.M. 705(c)(1)(B) prohibits any term in a plea
agreement that deprives the accused of “the right to complete sentencing
proceedings.”

       Cases in which an agreement expanded the evidence that could be considered
by the court have been found permissible. United States v. Gallaspie, 63 M.J. 647,
648 (N-M. Ct. Crim. App. 2006) (reviewing an agreement that waived any objection
to hearsay); see also United States v. Gibson, 29 M.J. 379 (C.M.A. 1990) (permitting
pretrial agreement in which the accused waived his rights to object to hearsay and
confrontation clause issues).




3
  But see, e.g. United States v. Josefik, 753 F.2d 585, 588 (7th Cir. 1985)
(Agreement to be tried by twelve orangutans would be invalid “because some
minimum of civilized procedure is required by community feeling regardless of what
the defendant wants or is willing to accept.”).



                                         6
MARKS—ARMY 20150428

       On the other hand courts have looked unfavorably on agreements where the
parties agreed to restrict the evidence that was put in front of the court. United
States v. Sunzeri, 59 M.J. 758 (N.M. Ct. Crim. App. 2004) (agreement prohibited
remote witnesses from testifying by any means); but see United States v. Edwards,
58 M.J. 49 (C.A.A.F. 2003) (finding no error in agreement that limited the accused’s
unsworn statement because the limitation did not restrict mitigation evidence).

       As the agreement in this case sought to expand the information available to
the fact-finder it did not deprive appellant of “complete sentencing proceedings”
under R.C.M. 705(c)(1)(B). As such, we find the term to be permissible.

                                C. Evidentiary Weight

       Accordingly, the question before us is what weight, if any, a court-martial (or,
on appeal, a Court of Criminal Appeals) may give to the fact that a mandatory
minimum sentence would apply in a different forum. Put more broadly, may a
military sentencing authority or reviewing authority consider factors that guide the
sentence in civilian forums when determining or reviewing a court-martial
sentence? 4 We answer the narrow question before us in the affirmative: Where the
court-martial was composed of a military judge alone, where the parties have
specifically agreed to put the issue in front of the court, and where the parties have
jointly waived the applicability of the rules of evidence and rules of courts-martial,
the court may give it the weight that it is due.

       In United States v. Hutchison, our superior court found that a court of
criminal appeals is “statutorily required to review the entire record to determine
whether the sentence, as approved by the convening authority, should be approved
on appeal. 57 M.J. 231, 234 (C.A.A.F. 2002). In that case, the record included
parallel civilian proceedings. Id. The CAAF held that the court could consider this
information in determining sentence appropriateness. The court also stated that the
court “could bring to bear their wisdom, experience, and expertise” to include
“service regulations, customs, and policies.” Id. That is, the court could consider
civilian proceedings (if introduced into the record) and could consider service
regulations, customs, and policies. In other words, Hutchinson would appear to
condone the very issue we wrestle with here.




4
  While information concerning a mandatory minimum would appear to always favor
the government, the applicable sentencing guideline in a civilian court or the median
sentence adjudged by a civilian court for an offense may weigh in favor of an
accused.



                                           7
MARKS—ARMY 20150428

       Accordingly, we will accord the stipulated mandatory minimum their due
weight. Which, as we explain below, is to say, not much. We assign this particular
stipulation little weight for several reasons.

       First, the ham-fisted manner in which the stipulation was written detracts
from the evidentiary weight we are willing to give it. See fn. 2, supra. That is,
while we assess that the intent of the parties in the stipulation was to inject the issue
of mandatory minimums into the court-martial, our lack of full confidence in that
determination subtracts from the weight that we might otherwise give it. Our
confidence is further eroded by the absence of any discussion between the military
judge and the parties about how the stipulation was to be used; forcing us to rely
entirely on the language of the stipulation itself.

       Next, a ten-year mandatory minimum may reflect the Congress’s wisdom that
repeat offenders need extra deterrence. It may also reflect a belief that a minimum
ten-year sentence is necessary for either the protection of society or even perhaps for
pure retributive concerns. However, the need for deterrence, retribution, and the
protection of society, especially in a case that involves a second offense, is already
squarely before us. The fact that the accused, while serving a sentence for
possession of child pornography, created and possessed obscene images of adults
having sex with children is already highly aggravating.

       Finally, it could just as easily be inferred that the absence of any
congressionally mandated minimum sentence in the UCMJ for repeat offenders also
reflects the wisdom of Congress.

       Thus, while we will consider the stipulation as it concerns civilian mandatory
minimums, we do not view this consideration as materially affecting our assessment
of the sentence. Finally, given that the military judge’s sentence of five years was
half the stipulated mandatory minimum, and given that appellant specifically agreed
that the convening authority could approve a five year sentence, we similarly find
that the military judge gave the stipulation its proper weight.

                                    CONCLUSION

      The findings and sentence are AFFIRMED.




                                            8
MARKS—ARMY 20150428

    Senior Judge MULLIGAN and Judge Febbo concur.


                                FORTHE
                               FOR  THECOURT:
                                        COURT:




                               MALCOLM
                                MALCOLMH.   H.SQUIRES,
                                               SQUIRES,JR.
                                                        JR.
                               Clerk
                                Clerkof
                                      ofCourt
                                         Court




                                  9